Citation Nr: 1342793	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-38 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1964.  

Historically, in an April 2001 rating decision, the RO denied the Veteran's original claim for service connection for hearing loss.  Although notified of the denial and of his appellate rights in a May 2001 letter, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO continued to deny the claim for service connection for bilateral hearing loss.  In June 2010, the Veteran filed a notice of disagreement (NOD) with that decision.  The RO issued a statement of the case (SOC) in July 2010.  The Veteran then filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.  

In September 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  To date, however, no additional evidence has been received.

As regards characterization of the appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable disposition of the Veteran's request to reopen the claim for service connection for bilateral hearing loss, the Board has characterized these matters on appeal as reflected on the title page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision reopening the claim for service connection for bilateral hearing loss is set forth below.  The claim for service connection, on the merits, is addressed in the remand following the order.  This matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an April 2001 rating decision, the RO denied service connection for bilateral hearing loss; although notified of the denial, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the April 2001 denial of service connection for bilateral hearing loss includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the April 2001 denial is new and material, the criteria for reopening the service connection claim for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for bilateral hearing loss, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

In this case, the Veteran's original claim for service connection for bilateral hearing loss was denied by the RO in an April 2001 rating decision.  The evidence then of record consisted of service treatment records.  The reports for the September 1960 enlistment examination, January 1961 examination and January 1964 separation examination document findings of 15/15 hearing on a whispered voice testing.  The RO found that service treatment records were negative for hearing loss and that the Veteran did not provide any evidence or information to support his claim.  

Although the Veteran was notified of the denial and his appellate rights in a May 2001 letter, he did not initiate an appeal.  Moreover, no additional evidence was received within one-year following notification of the denial, and no additional service treatment records were received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's April 2001 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran filed a request to reopen the previously-denied claim for service connection in January 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for bilateral hearing loss is the RO's April 2001 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since the April 2001 rating decision is a November 2009 lay statement from E. Smith, wherein he reports that he served with the Veteran  and at that time the Veteran complained of his hearing.  Also, a March 2010 VA examiner found that she could not resolve the issue of whether the Veteran's bilateral hearing loss was due to military acoustic trauma without resort to mere speculation.  During the September 2013 Board hearing, the Veteran provided testimony regarding his bilateral hearing loss, to include asserting that he had experienced present claim, including reports of chronic bilateral hearing loss since service.  

The Board finds that the above-described evidence, when considered along with evidence already of record, provides a basis for reopening the claim for service connection for bilateral hearing loss.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the April 2001 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran currently has bilateral hearing loss that may be related to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal is granted.


REMAND

The Board regrets any further delay in finally adjudicating the Veteran's claim, but finds that further RO action on the matter remaining on appeal is needed. 

As discussed above, the Board is reopening the Veteran's claim for service connection for bilateral hearing loss; however, a review of the record reflects that the RO has not actually considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claim for service connection for bilateral hearing loss, on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board also finds that additional development of the reopened claim is warranted.

The Veteran currently asserts that he bilateral hearing loss that developed in service, due to his noise exposure working with jet airplanes.  The DD-214 documents that the Veteran's military occupational specialty was as a hydraulic mechanic.  The RO has already conceded in-service noise exposure.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2012).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Furthermore, once VA undertakes an effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Following a March 2010 VA examination, the audiologist noted that the Veteran had been around loud noises during his military and civilian life, but found that, without the benefit of induction and discharge audiograms, it was not possible to determine the amount of hearing lost during military service.  She stated that she could not resolve the issue of whether the Veteran's bilateral hearing loss was due to military acoustic trauma without resort to mere speculation.  

In addressing the etiology question, it does not appear that the audiologist considered the lay evidence of record-in particular, E. Smith's November 2009 statement that the Veteran had complained of problems hearing during service, along with the Veteran's assertions of continued diminished hearing after service.  The Board also notes that the examiner noted reviewing the report of an August 2004 VA hearing evaluation, but the only VA medical records associated with the claims file are dated from January 2009 to January 2010.  

Under these circumstances, further opinion should be obtained to ensure VA fulfills its duty to assist.  See id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
      
Accordingly, the RO should forward the claims file to the audiologist who evaluated the Veteran in March 2010 for a supplemental opinion addressing the existence and etiology of current bilateral hearing loss .  The RO should only arrange for further examination of the Veteran if the original examiner is no longer available or if such examination is deemed necessary by the examiner.  
      
The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to accomplishing the above,  to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.
	
As regards VA records, the claims file currently includes outpatient treatment records from the Central Texas VA Medical Center (VAMC) from January 2009 to January 2010.  Prior records (as identified by the March 2010 VA examiner) and/or more recent records from this facility likely exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Austin VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, prior to January 2009 and since January 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the appellant another opportunity to provide information and/or evidence pertinent to the claim for service connection, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran  provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent, private records, 

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain from the Central Texas VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated prior to January 2009 (including the August 4, 2004 record identified by the March 2010 VA examiner) and from January 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection for bilateral hearing loss that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent, private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the Veteran's entire claims file, to include a complete copy of the REMAND and copies of all relevant Virtual VA record, to the March 2010 VA audiologist or an addendum opinion.   

The clinician should clearly indicate whether the Veteran currently has hearing loss in one or both ears to an extent recognized as a disability for VA purposes.  If so, the clinician should also offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during active duty service, or is otherwise medically related to service-in particular, conceded noise exposure.  

In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent medical and lay evidence, to include E. Smith's November 2009 statement that he worked on jet airplanes with the Veteran in service and during that time the Veteran would complain about being unable to hear; and  the Veteran's assertions of experiencing diminished him during, and as a result of, service.  

If the March 2010 examiner is not available, or  further examination is deemed warranted arrange for the Veteran to undergo VA audiology examination, by an appropriate clinician, to obtain opinions responsive to the questions posed above.  In such instance, the entire claims file, to include complete copy of this REMAND, and copies of all relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history, assertions and lay statements of record.

The clinician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to a scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for a low back disability.

If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that associated with the claims file after the last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and reflects review of all pertinent evidence of record (including relevant Virtual VA records) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


